Citation Nr: 0606688	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  02-05 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for bilateral calcaneal 
spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1982 to May 1998.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision by the RO in Pittsburgh, 
Pennsylvania, which in pertinent part, denied service 
connection for bilateral knee sprains and for bilateral 
calcaneal spurs.

In January 2004 and again in October 2004, the Board remanded 
the case to the RO for further evidentiary development.  The 
case was subsequently returned to the Board.


FINDINGS OF FACT

1.  A left knee disorder is not a disorder of service origin 
or attributable to any incident therein.

2.  Bilateral calcaneal spurs are symptoms and has not been 
shown to be related to a disorder of service origin or 
attributable to any incident therein.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  The veteran does not have a chronic disorder manifested 
by bilateral calcaneal spurs that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The April 2002 statement of the case, the August 2002, 
December 2002, April 2004 and August 2005 supplemental 
statements of the case, and September 2000, December 2000, 
January 2001, March 2001, May 2001, January 2004, and 
November 2004 letters, gave the veteran notice of the 
evidence necessary to substantiate his claims on appeal.  

The evidence development letters dated in September 2000, 
March 2001, May 2001, January 2004, and November 2004 also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  

The November 2004 letter told him to send any medical records 
in his possession, and informed him of other records he could 
send.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  

Factual Background

The veteran contends that he has had pains in both knees and 
feet since he was in service.

The veteran's service medical records show that in August 
1993, he reported pain and stiffness in his knees after 
running.  The examiner found a negative Lachman's test, 
negative McMurray's test, and negative anterior/posterior 
drawer flexibility.  He had full range of motion, though he 
grimaced slightly when his right knee was fully flexed.  The 
assessment was possible degenerative joint disease.

The veteran was given an examination for separation from 
service in March 1998.   On the examination, the veteran 
indicated that he did not have swollen or painful joints, or 
a "trick" or locked knee.  He also indicated that he did not 
have foot trouble.  The examiner noted a normal 
musculoskeletal clinical evaluation, but reported an abnormal 
examination of the feet and described that abnormality as pes 
cavus.

VA outpatient treatment records dated from February 2001 to 
October 2001 show continuing treatment for complaints of foot 
pain.

The veteran was afforded a VA musculoskeletal examination in 
February 2001.  He reported a two-year history of progressive 
discomfort in his feet and knees, especially after walking 
long distances and after standing for long periods of time.  
Examination of the musculoskeletal system revealed no 
abnormalities.  There was no laxity, swelling, tenderness, or 
discoloration.  There was no evidence of residual of 
fracture.  There was no objective evidence of pain at rest or 
manipulation.  There was no rigidity, spasm, or swelling.  X-
rays of the knees were normal.  X-rays of the feet revealed 
bilateral posterior calcaneal spurs, and mild hallux valgus 
deformity on the left foot.  The examiner diagnosed chronic 
sprain of the feet and knees, and bilateral calcaneal spurs.

The veteran was afforded another VA examination in March 
2004.  On physical examination, the examiner noted that the 
veteran walked with almost a calcaneus gait.  In regards to 
his knees, both knees fully extended and flexed to 135 
degrees without causing any pain.  Neither knee had any 
ligamentous instability or varus/valgus stress on performing 
a Lachman's test or an anterior/posterior drawer test.  There 
was no effusion, localized warmth, or crepitus on performing 
the McMurray test.

A VA X-ray study revealed normal alignment between the femur 
and tibia on the standard views.  There was no significant 
loss of articular cartilage or osteophytic reaction 
indicating early degenerative changes.  On the lateral 
projection of the left knee, some osteophytic reaction at the 
insertion of the quadriceps tendon into the anterior portion 
of the superior pole of the patella was noted.  The patella 
view showed normal alignment of both patellae with the 
femoral notches with better contact of the lateral facets 
than the medial facets.

In regards to his feet, the veteran stated that he had high 
arches which caused stress sensitivity in his feet.  He 
complained of pain over the entire sole of his foot, over the 
heel and over the metatarsal heads.  

An X-ray study of the veteran's feet revealed an increased 
cavus with prominence of the tarsometatarsal articulation 
dorsally.  Bilaterally, the was some osteophytic reaction 
seen in the heel at the insertion of the Achilles tendon.  
Both feet showed excessive flexion attitude of the toes.   
 
The diagnoses were significant pes cavus with chronic plantar 
fasciitis, bilateral and normal knees bilateral.  The 
examiner indicated that the veteran "really had no disabling 
problems with his knees."  He further stated that the veteran 
had significant problems with both his feet but he could not 
relate those problems to the veteran's pre-existing diagnosis 
of heel spur.  He also stated that he was not sure where the 
diagnosis of heel spur originated from and whether it related 
to the osteophytic reaction within the Achilles tendon.  

In a December 2004 VA medical opinion from the examining 
physician who conducted the above examination, he explained 
that the term "heel spur" is used interchangeably with an 
osteophytic reaction at the origin of the plantar fascia from 
the calcaneus.  Consequently, the terminology represents a 
radiological finding and is of no clinical consequence.  The 
term "heel spur" is frequently associated with plantar 
fasciitis and is commonly used to identify the disease 
plantar fasciitis.  He noted that neither the minute anterior 
osteophytes nor the more substantial posterior osteophytes, 
found on the March 2004 X-ray study of the veteran's feet, 
had any bearing on the veteran's disability and their origin 
and causes were of no consequences.  

The examiner also commented that an osteophyte reaction was 
not indicative of a disability.  



Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In regards to the veteran's left knee disorder claim, the 
evidence in favor of a finding of a current left knee 
disorder consists of the veteran's reports of pain, and the 
diagnosis of chronic knee sprain on the February 2001 
examination.  The findings on that examination, however, were 
all reported as normal with the exception of the pain 
complaint.

The January 2004, evaluation again revealed no abnormality on 
examination of the left knee with the exception of a 
radiological finding noting some osteophytic reaction at the 
insertion of the quadriceps tendon into the anterior portion 
of the superior pole of the patella.  

This radiological finding was clarified in a December 2004 VA 
medical opinion and the examiner explained that osteophyte 
reaction is not indicative of a disability therefore, the 
osteophytic reaction noted at the insertion of the quadriceps 
tendon into the patella, had no bearing on the veteran's knee 
disorder.

The veteran has reported bilateral knee pain.  However, this 
report is not sufficient to establish a current bilateral 
knee disability.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (pain, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
"disability" for which service connection may be granted); 
Evans v. West, 12 Vet. App. 22 (1998) (holding that there was 
no objective evidence of a current disability, where the 
medical records showed the veteran's complaints of pain, but 
no underlying pathology was reported).

Because the most probative evidence is to the effect that the 
veteran does not have a current left knee disability, the 
Board concludes that the evidence is against the claim.  
Since the preponderance of the evidence is against the claim 
for service connection, the benefit of the doubt doctrine is 
not for application, and the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In regards to the veteran's bilateral calcaneal spurs 
disorder, as previously stated, service connection requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).

The veteran's current claim is for bilateral calcaneal spurs 
and the current clinical evidence reflects that the veteran 
does have bilateral calcaneal spurs.

However, the January 2004 VA examination specifically stated 
that the veteran's current problems with his feet were not 
related to heel spurs and he questioned the pre-existing 
diagnosis of heel spurs.  

Additionally, the December 2004 VA medical opinion 
essentially concluded that any osteophyte found on the March 
2004 VA X-ray study of the veteran's feet is of no clinical 
significance.  Service connection will not be granted solely 
for symptoms or clinical findings.  It must be based on an 
established medical diagnosis.  

In the absence of medical evidence of diagnosed disorder 
manifested by calcaneal spurs, there may be no service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).

Since the preponderance of the evidence is against the claim 
for service connection, the benefit of the doubt doctrine is 
not for application, and the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for bilateral calcaneal 
spurs is denied.




____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


